Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 04/20/20, 01/13/21, 05/25/21, 06/16/21, 12/03/21, 02/14/22, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 12/31/19 are objected because some elements in the specification are not described clearly in drawings.  For example, element 30a in figure 2A.  Element 30 has two names: lens 30 and openings 30.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
3.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.          Claim(s) 1-2, 4-14, 16, 19-26, is/are rejected under 35 U.S.C. 102 as being unpatentable over Imam (U.S. Pub. No. 2008/0194973).  Hereafter “Imam”.
            Regarding Claim(s) 1, Imam disclosed a light guided catheter which is not different from an illumination system for illuminating a lumen.  
          Imam teaches a tube, (figure 1, element 118 is not different from a tube), having a proximal end and an opposed distal end and an internal chamber, (figure 1, element has a proximal end 114, an opposed distal end 116, and the chamber contain fiber 110 is not different from an internal chamber), the tube being configured for placement within a lumen of the body, (figure 1, element 118 is for placement within a lumen of the body 106) and 
          an illumination subsystem including an optical fiber that is sized and configured to seat within the internal chamber of the tube, (figure 1, optical fiber 110, the chamber contain fiber 110 is not different from an internal chamber, element 118 is not different from a tube), and a light source for generating light that is emitted by the fiber optic cable, (figure 1, light source 113),
           wherein the optical fiber, when mounted within the tube and when the light source generates light, emits light at the distal end of the tube so as to transilluminate the lumen and surrounding tissue so as to be able to locate the distal end of the tube within the lumen of the patient, (figures 1, 2, optical fiber 110, 210, light sources 113, 213, distal end 116, 216, tube 118, 218, lumen of the patient 106, 206).

            Regarding Claim(s) 2, Imam teaches the tube has at least one opening formed in a wall thereof, and wherein the optical fiber has a proximal end configured for receiving light from the light source and a distal end having at least one light-emitting segment formed therein through which light from the light source exiting the optical fiber, (figures 1, 2, tube 118, 218 has its wall and proximal end 114, 214, light source 113, 213, distal end 116, 216, light-emitting segment with radiation 119, distal end 116 is not different from one opening in the wall of the tube).

            Regarding Claim(s) 4, Imam teaches the light emitting segment and the opening are disposed in registration with each other, (the following figure 1, elements A, 116, 119).

            Regarding Claim(s) 5, 6, Imam teaches the tube includes a plurality of openings formed in a wall thereof, and wherein the optical fiber includes at least one light-emitting segment for emitting light received from the light source, wherein the light-emitting segment is disposed in registration with one of the plurality of openings, (figure 2, it is inherent that there are openings formed in a wall of the tube 202 for emitting radiation 219.  Figure 8, elements 620).

            Regarding Claim(s) 7, Imam teaches a window element seated within the opening, (the following figure 9, element B is not different from a window within the opening 116).

            Regarding Claim(s) 8, Imam teaches a nasogastric feeding tube having a passageway for administration of nourishment to an individual, ([0124]).  
[AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image1.png
    417
    535
    media_image1.png
    Greyscale


            Regarding Claim(s) 9, Imam teaches at least one light-emitting segment positioned so as to allow for side emission of light exiting therefrom, (the following figure 1, surface C).

            Regarding Claim(s) 10, Imam teaches at least one light-emitting segment positioned so as to allow for axial emission of light from a distal end thereof, (figures 1, 2, elements 119, 219).

            Regarding Claim(s) 11, 12, Imam teaches a distal end of the optical fiber is bent so as to direct light emitted therefrom to the at least one opening in the tube, (figures 1, 2, optical fiber 110, 210, distal end 116 is not different from one opening the tube).

            Regarding Claim(s) 13, Imam teaches the optical fiber is attached to an inner surface of the tube, (figures 1, 2, fiber 110, 210, tube 118, 218).

            Regarding Claim(s) 14, Imam teaches a wall of the tube is substantially transparent to light emitted by the optical fiber, ([0015], [0080], lines 1-5).

            Regarding Claim(s) 16, Imam teaches a source of visible light, ([0013, 0022]).

            Regarding Claim(s) 19, 20, Imam teaches a source of infrared radiation, ([0072], lines 49-54.  Note: 810nm-850nm belongs to near infrared radiation).

            Regarding Claim(s) 21, Imam teaches a light emitting diode (LED) or a laser diode, ([0050, 0073]).

            Regarding Claim(s) 22, Imam teaches the light emitted at the distal end of the tube transilluminates the lumen and surrounding tissue so as to be able to visually locate the distal end of the tube within the lumen of the patient, (Abstract, [0008, 0009, 0043]).

            Regarding Claim(s) 23, Imam teaches a lens for coupling light from the light source to the optical fiber, (figure 1, lens 115).

            Regarding Claim(s) 24, Imam teaches the optical fiber is a single mode fiber or a multi-mode fiber, (figure 1, fiber 110).

            Regarding Claim(s) 25, Imam teaches the optical fiber has a diameter in a range of between about 0.5 mm and about 2 mm, ([0103].  750micrometers = 0.75mm).

            Regarding Claim(s) 26, Imam teaches a detector for detecting the light after passage through the tissue of the patient, ([0080]).


Claim Rejections - 35 USC § 103
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

8.          Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imam (U.S. Pub. No. 2008/0194973). Hereafter “Imam”.
            Regarding Claim(s) 3, Imam teaches the optical fiber is coupled to the tube such that the at least one light-emitting segment is located substantially adjacent to the at least one opening in the wall of the tube, whereby at least a portion of the light exiting the optical fiber through the at least one opening can be detected externally, (figure 1, distal end 116 is not different from one opening in the wall of the tube; portion A of the fiber is not different from a portion of the light exiting the optical fiber through the at least one opening can be detected externally).  Although Imam does not teach guiding placement of the tube in the lumen, Imam teaches similar limitation is for using direct placement of a photo treatment source in the blood stream.  Further the limitation “for using direct placement of a photo treatment source in the blood stream” is for intended uses, and is not germane to the issue of patentability of the device itself.  Therefore, these limitations have not been given patentable weight.

9.          Claim(s) 15, 27, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Imam (U.S. Pub. No. 2008/0194973), in view of Vertikov (U.S. Pub. No. 2014/0275986), and in view of Waitzman et al. (U.S. Pub. No. 2013/0046172). Hereafter “Imam”, “Vertikov”, “Waitzman”.
            Regarding Claims 15, 30, Imam teaches all the limitations of claims 1, 28, as stated above except for the tube is composed of any of silicone rubber, polyurethane or polyethylene.  Waitzman teaches the tube is composed of rubber or polyurethane ([0038, 0045, 0071]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Imam by having a specific material in order to implement inspection system more efficiently.

            Regarding Claim 27, Imam teaches all the limitations of claim 1 as stated above except for a camera or an infrared detector.  Waitzman teaches an infrared detector ([0014, 0072]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Imam by having a specific detector in order to detect specific wavelength.

10.          Claim(s) 17, 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Imam (U.S. Pub. No. 2008/0194973), Vertikov (U.S. Pub. No. 2014/0275986), and in view of Wilson et al. (U.S. Pub. No. 2008/0039715). Hereafter “Imam”, “Vertikov” “Wilson”. 
            Regarding Claims 17, 32, Imam teaches all the limitations of claims 1, 28, as stated above except for the visible light is substantially monochromatic.  Wilson teaches monochromatic light ([0145]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Imam by having a specific light in order to implement inspection system more efficiently.

11.          Claim(s) 18, 28, 29, 31, 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Imam (U.S. Pub. No. 2008/0194973) in view of Vertikov (U.S. Pub. No. 2014/0275986). Hereafter “Imam”, “Vertikov”. 
            Regarding Claim 18, Imam teaches all the limitations of claim 1 as stated above except for the visible light is white light.  Vertikov teaches white light ([0095, 0096]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Imam by having a specific light in order to implement inspection system more efficiently.

            Regarding Claim(s) 28, Imam teaches 
            a light source for generating light, (figure 1, element 113),
            an optical fiber coupled to the light source for emitting light received from the light source, (figure 1, element 110) and
           a tube coupled to the optical fiber having a proximal end and a distal end and configured for placement in a gastrointestinal tract of a patient, the tube further having a tubular side wall configured for receiving at a proximal end thereof the light from the light source, (figure 1, element 118 is not different from a tube, the element has side wall, a proximal end 114, an opposed distal end 116),
            wherein the tubular wall is substantially transparent to the light such that the light is partially transmitted along the tubular wall and is partially transmitted to an external environment via passage through an outer surface of the tubular wall to be detected externally after passage through surrounding tissue of the patient, ([0015, 0080]).  Although Imam does not teach “for guiding deployment and placement of the tube in the gastrointestinal tract”, Imam teaches similar limitation is for using direct placement of a photo treatment source in the blood stream.  Further, the limitation “for guiding deployment and placement of the tube in the gastrointestinal tract” is for intended uses, and is not germane to the issue of patentability of the device itself.  Therefore, these limitations have not been given patentable weight. Moreover, although Imam does not teach a gastrointestinal tract, Vertikov teaches, ([0002]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Imam by having a gastrointestinal tract in order to implement inspection system in a specific area.


            Regarding Claim(s) 29, Imam teaches administration of a medicine or nourishment to the patient, ([0005, 0052, 0058].  Treatable by external photo therapy, delivering optical radiation, is not different from administration of a medicine or nourishment). 

            Regarding Claim(s) 31, Imam teaches a source of visible light, ([0013, 0022]).

            Regarding Claim(s) 33, Imam teaches 
            a tube having a proximal end and a distal end and configured for placement in a patient, (figure 1, element 118 is not different from a tube, element 118 has a proximal end 114, an opposed distal end 116), and
             a light emitting diode (LED) coupled to the tube, ([0050, 0073]),
             wherein at least a portion of light emitted by the LED passes through tissue to be detected externally, ([0015, 0080]).  Although Imam does not teach “for guiding deployment and placement of the tube in the tract”, Imam teaches similar limitation is for using direct placement of a photo treatment source in the blood stream.  Further, the limitation “for guiding deployment and placement of the tube in the tract” is for intended uses, and is not germane to the issue of patentability of the device itself.  Therefore, these limitations have not been given patentable weight.  Although Imam does not teach a gastrointestinal tract, Vertikov teaches, ([0002]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Imam by having a gastrointestinal tract in order to implement inspection system in a specific area.

[AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image2.png
    675
    475
    media_image2.png
    Greyscale






Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
July 14, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877